DETAILED ACTION
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/21/21, 04/28/21, and  05/25/21 considered by the examiner.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant's submission filed on 04/19/2021 has been entered. Claims 1 and 14 are amended, claims 4-6, 17-19 and 21-48 previously canceled; Claims 1-3, 7-16 and 20 are pending in this application.
Response to Arguments
Applicant’s arguments filed 04/19/2021 with respect to Claims 1-3, 7-16, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over CHEN L et al. (CN 102612011) in view of Zabawskyj; Bohdan et al. US 20110264726 A1 and further in view of Lopez Nieto; Ana Maria et al. US 20120136992 A1.

Regarding Claims 1 and 14, Chen discloses A method in a processor associated with a network entity for control of charging for Value Added Service (VAS) (See Chen Fig. 2, Fig. 3), comprising: 
determining, by the processor, a VAS provision status associated with a user traffic  the VAS provision status indicating the set of VASs provided for the user traffic (See Chen Fig. 2, Fig. 3, Pg. 3 Par. 1, 5, 9, switching condition indicates VAS provided i.e. roaming, non roaming, usage); and
based on the VAS provision status, generating, by the processor, a VAS charging policy for charging a user account for the set of VASs currently provided for the user traffic (See  “..After the user goes online, the PCEF sends a user online request to the PCRF, and the PCRF sends a CCA message to the PCEF, which carries the offline charging enablement and the configured first offline charging address and second offline charging address and other accounting information. The PCEF is required to perform offline charging for the above users accordingly..”), the VAS charging policy comprising a plurality of charging keys (See Chen Pg. 10 Par. 7 “..For example, if the current user uses a specific service (such as BT download), online charging is used; otherwise, offline charging is used; or when the user's daily usage reaches a certain threshold, online charging is used; otherwise, offline charging is used, etc….”)
receiving information associated with a VAS consumption status (See Chen Fig. 2, Fig. 3, Pg. 3 Par. 1, 5, 9, switching condition indicates VAS provided i.e. roaming, non roaming, usage reported via the credit control update request (CCR-U) message reported by the PCEF; Pg. 2 Par. 1 “..When the status enters the roaming state, the user is charged online. When the user's fee exceeds a certain threshold, the user is given a reminder, and the data connection is cut off, forcing the user to go offline..”; Pg. 13 Par. 5“..PCEF monitors the usage of the user, and regularly reports the usage value for the PCRF to use the cumulative statistics...”); 
Chen further suggests wherein the charging key is further dependent on: 
the VAS consumption status indicating a time length and a traffic volume that have been consumed by the user traffic in relation to each VAS in the subset of VASs (See Chen Pg. 
a VAS sponsor status of each VAS in the set, and a service provision policy of each VAS in the set (See Chen Pg. 10 Par. 7 “..For example, if the current user uses a specific service (such as BT download), online charging is used; otherwise, offline charging is used; or when the user's daily usage reaches a certain threshold, online charging is used; otherwise, offline charging is used, etc….”);
Chen does not explicitly disclose the charging key comprises one or more sub charging keys each associated with a subset in the set of VASs; and wherein the charging key is further dependent on: the VAS consumption status indicating a time length and a traffic volume that have been consumed by the user traffic in relation to each VAS in the subset of VASs .
Zabawksyj teaches generating, by the processor, a VAS charging policy for charging a user account for the set of VASs currently provided for the user traffic (Zabawskyj fig 5, 520 generate plan [0099] configurator [0114] At block 520, a tariff plan is generated based on the inputs from block 505…), 
the VAS charging policy comprising a plurality of charging keys, each of the plurality of charging keys comprising a charging rate associated with a subset of VASs in the set of VASs (See Zabawskyj  fig 2, 215-220 generate and deploy sub-plan [0070]-[0071], Table 1 traffic plan contains plurality charging rates i.e. $10/MB, $2/ MB, $1/song, associated with subset VAS i.e.  ; Fig. 6 [0101] charging key includes sub charging keys associated with subset of VAS, i.e. browsing, IM, gaming, etc; [0102]).
wherein the charging key is further dependent on: the VAS consumption status indicating a time length and a traffic volume that have been consumed by the user traffic in relation to each VAS in the subset of VASs (See Zabawskyj Fig. 6 [0101] charging key includes sub charging keys associated with subset of VAS, i.e. browsing, IM, gaming, etc.; [0102] “..It should also be understood that the volume section, can, in other embodiments express different, or additional volume metrics, such as an event count (e.g. number of instant messages), minutes (e.g. maximum number of minutes of VoIP calling)…”; [0070] Table 1 traffic plan),
a VAS sponsor status of each VAS in the set, the VAS sponsor status indicates whether each VAS is sponsored by a network operator or a third party (See Zabawksyj Fig. 8 507a-510a [0118]-[0119] tariff plan (equated to charging key) based on sponsorship levels).
It would have been obvious to one of ordinary skill in the art before the effective date of filing of the claimed invention to modify the charging key of Chen, to the VAS charging policy comprising a plurality of charging keys, each of the plurality of charging keys comprising a charging rate associated with a subset of VASs in the set of VASs; wherein the charging key is further dependent on: the VAS consumption status indicating a time length and a traffic volume that have been consumed by the user traffic in relation to each VAS in the subset of VASs ; a VAS sponsor status of each VAS in the set, the VAS sponsor status indicates whether each VAS is sponsored by a network operator or a third party, as taught by Zabawksyj, in order to apply different rates of charge according to classification (Zabawskyj [0006]).

Lopez also teaches wherein the charging key is further dependent on: the VAS consumption status indicating a time length and a traffic volume that have been consumed by the user traffic in relation to each VAS in the subset of VASs, and a service provision policy of each VAS in the set (See Lopez Fig. 3- Fig. 4, [0065]-[0067] usage parameter and determination of new charging rules based on usage parameter; [0081] plurality of services and usage parameters and associated policy);
and further teaches adapting the VAS charging policy for charging the user account based on the information associated with the consumption status, wherein each of the plurality of charging keys is based on the VAS consumption status in relation to each VAS in the subset of VASs (See Lopez Fig. 3- Fig. 4, [0065]-[0067] usage parameter and determination of new charging rules based on usage parameter; [0081] plurality of services and usage parameters and associated policy).
It would have been obvious to one of ordinary skill in the art before the effective date of filing of the claimed invention to modify the combination to include the VAS consumption status indicating a time length and a traffic volume that have been consumed by the user traffic in relation to each VAS in the subset of VASs;  a service provision policy of each VAS in the set; adapting the VAS charging policy for charging the user account based on the information associated with the consumption status, wherein each of the plurality of charging keys is based 

Regarding Claims 2 and 15, the combination teaches receiving, by the processor, from another network entity a measurement report associated with the set of VASs (See Chen Fig. 2, Fig. 3, Pg. 3 Par. 1, 5, 9, switching condition indicates VAS provided i.e. roaming, non roaming, usage reported via the credit control update request (CCR-U) message reported by the PCEF Pg. 2 Par. 1 “..When the status enters the roaming state, the user is charged online. When the user's fee exceeds a certain threshold, the user is given a reminder, and the data connection is cut off, forcing the user to go offline..” Pg. 13 Par. 5“..PCEF monitors the usage of the user, and regularly reports the usage value for the PCRF to use the cumulative statistics...”); and 
adapting, by the processor, the VAS charging policy based on the measurement report (See Lopez Fig. 3- Fig. 4, [0065]-[0067] usage parameter and determination of new charging rules based on usage parameter; [0081] plurality of services and usage parameters and associated policy)
It would have been obvious to one of ordinary skill in the art before the effective date of filing of the claimed invention to modify the combination to include adapting, by the processor, the VAS charging policy based on the measurement report, as taught by Lopez, in order to
enable monitoring of the traffic by the PCEF on a per service instance basis (Lopez [0011])

Regarding Claims 3 and 16, the combination teaches the measurement report indicates a time length and/or a traffic volume that have been consumed by the user traffic in relation to each VAS in the set or a charging event associated with each VAS in the set (See Chen Fig. 2, Fig. 3, Pg. 3 Par. 1, 5, 9, switching condition indicates VAS provided i.e. roaming, non roaming, usage reported via the credit control update request (CCR-U) message reported by the PCEF where roaming and non-roaming indicated charging event and where usage indicates traffic volume consumed Pg. 2 Par. 1 “..When the status enters the roaming state, the user is charged online. When the user's fee exceeds a certain threshold, the user is given a reminder, and the data connection is cut off, forcing the user to go offline..”) and (See Lopez Fig. 3- Fig. 4, [0065]-[0067] usage parameter and determination of new charging rules based on usage parameter; [0081] plurality of services and usage parameters and associated policy)
It would have been obvious to one of ordinary skill in the art before the effective date of filing of the claimed invention to modify the combination to include the measurement report indicates a time length and/or a traffic volume that have been consumed by the user traffic, as taught by Lopez, in order to enable monitoring of the traffic by the PCEF on a per service instance basis (Lopez [0011])

Regarding Claims 7 and 20, the combination teaches wherein each sub charging key is further dependent on: a VAS consumption status indicating a time length and/or a traffic volume that have been consumed by the user traffic in relation to each VAS in the associated subset, a VAS sponsor status of each VAS in the associated subset, and/or a service provision policy of each VAS in the associated subset (See Zabawskyj Fig. 6 [0101] charging key includes 0102] “..It should also be understood that the volume section, can, in other embodiments express different, or additional volume metrics, such as an event count (e.g. number of instant messages), minutes (e.g. maximum number of minutes of VoIP calling)…” [0070] Table 1 traffic plan).
It would have been obvious to one of ordinary skill in the art before the effective date of filing of the claimed invention to modify the combination, to include the charging key comprises one or more sub charging keys each associated with a subset in the set of VASs, as taught by Zabawksyj, in order to apply different rates of charge according to classification (Zabawskyj [0006]).

Regarding Claim 8, the combination teaches the VAS charging policy further comprises an online and/or offline charging scheme for the set of VASs (See Chen Pg. 10 Par. 7 “..For example, if the current user uses a specific service (such as BT download), online charging is used; otherwise, offline charging is used; or when the user's daily usage reaches a certain threshold, online charging is used; otherwise, offline charging is used, etc….”).

Regarding Claim 9, the combination teaches the online and/or offline charging scheme (See Chen Pg. 10 Par. 7 “..For example, if the current user uses a specific service (such as BT download), online charging is used; otherwise, offline charging is used; or when the user's daily usage reaches a certain threshold, online charging is used; otherwise, offline charging is used, 
Zabawksyj teaches one or more sub charging schemes  each associated with a subset in the set of VASs (See Zabawskyj Fig. 6 [0101] charging key includes sub charging keys associated with subset of VAS, i.e. browsing, IM, gaming, etc. 0102] “..It should also be understood that the volume section, can, in other embodiments express different, or additional volume metrics, such as an event count (e.g. number of instant messages), minutes (e.g. maximum number of minutes of VoIP calling)…” [0070] Table 1 traffic plan).
It would have been obvious to one o ordinary skill in the art before the effective date of filing of the claimed invention to modify the combination, to include the charging key comprises one or more sub charging keys each associated with a subset in the set of VASs, as taught by Zabawksyj, in order to apply different rates of charge according to classification (Zabawskyj [0006]).

Regarding Claim 10, the combination teaches VAS charging policy (See Chen Pg. 10 Par. 7 “..For example, if the current user uses a specific service (such as BT download), online charging is used; otherwise, offline charging is used; or when the user's daily usage reaches a certain threshold, online charging is used; otherwise, offline charging is used, etc….”). Chen does not explicitly disclose the VAS charging policy comprises a VAS charging policy identifier (ID).
Zabawksyj teaches wherein the VAS charging policy comprises a VAS charging policy identifier (ID) (See Zabawskyj Fig. 6 [0101] [0070] Table 1 traffic plan Field 1 SUB ID).


Regarding Claim 11, the combination teaches VAS charging policy (See Chen Pg. 10 Par. 7 “..For example, if the current user uses a specific service (such as BT download), online charging is used; otherwise, offline charging is used; or when the user's daily usage reaches a certain threshold, online charging is used; otherwise, offline charging is used, etc….”). Chen does not explicitly disclose the VAS charging policy comprises traffic description information associated with the user traffic.
Zabawksyj teaches the VAS charging policy comprises traffic description information associated with the user traffic (See Zabawskyj Fig. 6 [0101] [0070] Table 1 traffic plan field 2 shows traffic description information).
It would have been obvious to one o ordinary skill in the art before the effective date of filing of the claimed invention to modify the combination, to include traffic description information associated with the user traffic, as taught by Zabawksyj, in order to apply different rates of charge according to classification (Zabawskyj [0006]).

Regarding Claim 12, the combination teaches the network entity is a Policy and Charging Rules Function (PCRF) entity  (See Chen Fig. 2, Pg. 2 Par. 6 “..policy and charging rule function (PCRF) determines that the user satisfies the switching condition of the charging 
Regarding Claim 13, the combination teaches the other network entity is a Policy and Charging Enforcement Function (PCEF) entity, a Traffic Detection Function (TDF) entity, or a Software Defined Networking Controller (SDNC) (See Chen Fig. 2, Pg. 4 Par. 1 “..The PCRF determines, according to the user's usage amount reported in real time by the PCEF, that the user satisfies the charging policy switching condition..”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAIR AHSAN whose telephone number is (571)272-1323.  The examiner can normally be reached on Monday - Friday 10-5 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571) 272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/UMAIR AHSAN/
Examiner, Art Unit 2647